      Case 3:19-cv-00087-DHB-BKE Document 37 Filed 07/20/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

DARRELL D. KILLENS,                  )
                                     )
           Plaintiff,                )
                                     )
      v.                             )                   CV 319-087
                                     )
SHERIFF LYNN SHEFFIELD; CPT. SID     )
ANDREWS; LT. BARRENTINE; and         )
SGT. DANIELS,                        )
                                     )
           Defendants.1              )
                                 ________

                                         ORDER
                                         ________

       Plaintiff, a pre-trial detainee at Dodge County Jail (“DCJ”) in Eastman, Georgia, is

proceeding pro se and in forma pauperis (“IFP”) in this civil rights case. On April 30, 2020,

the Court issued a Report and Recommendation (“R&R”) recommending dismissal of all

claims except Plaintiff’s excessive force claims against Captain Andrews and Sergeant

Daniels. (Doc. no. 17.) On May 26, 2020, Plaintiff objected to the Court’s R&R, which the

Court construed as a request to amend and granted. (Doc. nos. 18, 19.) On June 23, 2020,

Plaintiff filed an amended complaint, which the Court subsequently screened and issued a

new R&R. (See doc. nos. 27, 29-31.) Because Plaintiff filed his amended complaint, the Court

VACATES the April 30th R&R. (Doc. no. 15.)




       1
         The Court DIRECTS the CLERK to update the spelling of Defendants’ names in
accordance with the caption of this Order, which is consistent with Defendants’ answers. (Doc.
nos. 33, 35.)
      Case 3:19-cv-00087-DHB-BKE Document 37 Filed 07/20/20 Page 2 of 3




       Additionally, on July 15, 2020, Defendants Andrews, Barrentine, and Daniels filed a

motion for judgment on the pleadings. (Doc. no 36.) A motion for judgment on the

pleadings is dispositive in nature, meaning that the granting of a motion for judgment on the

pleadings results in the dismissal of individual claims or an entire action. Plaintiff must

respond to the motion to dismiss within fourteen days of service of the motion, and if

Plaintiff fails to respond, the motion will be deemed unopposed and granted, resulting in the

dismissal of the claims that are the subject matter of the motion. See Loc. R. 7.5.

       As a motion for judgment on the pleadings under 12(c) and a motion to dismiss under

12(b)(6) are almost identical in form and relief, courts apply the same legal standard in

assessing both motions. See Mobile Telecomms. Techs., LLC v. United Parcel Serv., Inc.,

173 F. Supp. 3d 1324, 1327 (N.D. Ga. 2016) (“The legal standard for assessing a motion for

judgment on the pleadings is the same as the standard for a motion to dismiss under Rule

12(b)(6).”) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

1998)). “When, on a motion to dismiss, matters outside the pleadings are presented to and

not excluded by the Court, the normal course is for the Court to determine whether the

motion to dismiss should be treated as one for summary judgment and therefore disposed of

as provided by Fed. R. Civ. P. 56. Jones v. Auto. Ins. Co., 917 F.2d 1528, 1532 (11th Cir.

1990); see also Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (requiring same

analysis for consideration of Rule 12(c) motion).

       To assure Plaintiff’s response is made with fair notice of the requirements of the

Federal Rules of Civil procedure regarding motions for judgment on the pleadings, the Court



                                               2
      Case 3:19-cv-00087-DHB-BKE Document 37 Filed 07/20/20 Page 3 of 3




DIRECTS the CLERK of COURT to attach a copy of Fed. R. Civ. P. 12 and 41 to

Plaintiff’s service copy of this Order.

       SO ORDERED this 20th day of July, 2020, at Augusta, Georgia.




                                           3
